ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_06_FR.txt. 548

OPINION DISSIDENTE DE M. BUERGENTHAL
[Traduction]

Irrecevabilité de la troisième conclusion de l'Allemagne — Le dépôt tardif de
la demande en indication de mesures conservatoires n'est pas justifié — Défaut
d'audiences di à la négligence de [ Allemagne — Déclarer la troisième conclu-
sion recevable est contraire à l'équité procédurale et à la bonne administration
de la justice — La décision de la Cour en faveur de la recevabilité est insuffi-
samment motivée — L’ordonnance demandée par l'Allemagne identique à celle
rendue dans l'affaire Breard — L'Allemagne savait que les Etats-Unis ne recon-
naissaient pas de force obligatoire à l'ordonnance Breard — Stratégie conten-
tieuse de l'Allemagne Une faute procédurale préjudiciable aux Etats-Unis.

 

 

1. Me trouvant en désaccord avec la Cour lorsqu'elle déclare recevable
la troisième conclusion de l’Allemagne, je regrette de ne pouvoir m’asso-
cier à cette partie de l’arrêt de la Cour.

2. Dans cette conclusion, à mon sens irrecevable, l'Allemagne prie la
Cour de dire et juger

«que, en ne prenant pas toutes les mesures dont ils disposaient
pour que Walter LaGrand ne soit pas exécuté tant que la Cour inter-
nationale de Justice n’aurait pas rendu sa décision définitive en
l'affaire, les Etats-Unis ont violé leur obligation juridique internatio-
nale de se conformer à l'ordonnance en indication de mesures conser-
vatoires rendue par la Cour le 3 mars 1999 et de s'abstenir de tout
acte pouvant interférer avec l’objet d’un différend tant que l’instance
est en cours».

3. L'Allemagne a déposé sa requête introductive d’instance, assortie
d'une demande en indication de mesures conservatoires, le 2 mars 1999 à
19 h 30 (heure de La Haye), soit environ vingt-sept heures avant l'heure
prévue pour l'exécution de Walter LaGrand. Le 3 mars 1999, à 9 heures
(heure de La Haye), le vice-président de la Cour! a reçu les représentants
des Parties pour discuter de la suite de la procédure. Lors de cette réu-
nion, le représentant de l’Allemagne a prié la Cour d’indiquer d’office les
mesures conservatoires demandées conformément à l'article 75 de son
Règlement et sans que soit tenue la moindre audience à ce sujet. En
réponse à cette demande, le représentant des Etats-Unis a notamment
indiqué

«que les Etats-Unis auraient de fortes objections contre toute pro-
cédure, telle que celle évoquée seulement le matin même par le repré-

' Le président de la Cour, M. Schwebel, étant de nationalité américaine. avait renoncé
à la présidence dans cette affaire conformément à l’article 32 du Règlement de la Cour.

86
LAGRAND (OP. DISS. BUERGENTHAL) 549

sentant de l’Allemagne, qui conduirait la Cour à rendre une ordon-
nance d'office sans avoir dûment entendu les deux Parties au
préalable».

4. Au paragraphe 1 de l’article 74, le Règlement de la Cour précise que
«[lja demande en indication de mesures conservatoires a priorité sur
toutes autres affaires» et, au paragraphe 3, le même article dispose en par-
tie que «flla Cour ou, si elle ne siège pas, le président fixe la date de la
procédure orale de manière à donner aux parties la possibilité de s’y faire
représenter ».

En vertu du paragraphe 1 de l’article 75 du Règlement,

«La Cour peut a tout moment décider d’examiner d'office si les
circonstances de l'affaire exigent l’indication de mesures conserva-
toires que les parties ou Pune d’elles devraient prendre ou exécuter.»

5. Le 3 mars 1999, à 19 h 15 (heure de La Haye), la Cour a rendu
l'ordonnance en indication de mesures conservatoires demandée par
l'Allemagne et ce, sans qu’ait eu lieu la procédure orale préalable prévue
au paragraphe 3 de l’article 74 du Règlement, sans que des pièces écrites
aient été échangées, et alors que la Cour disposait uniquement de la
requéte et de la demande en indication de mesures conservatoires de
Allemagne où celle-ci avait exposé les allégations qu’elle formulait à
l'appui de sa demande.

6. En rendant l’ordonnance sollicitée, la Cour a motivé de la manière
suivante sa décision d'agir sans que le défendeur ait pu être entendu:

«Considérant qu’une bonne administration de la justice exige
qu’une demande en indication de mesures conservatoires fondée sur
l'article 73* du Règlement de la Cour soit présentée en temps utile;

Considérant que l'Allemagne a souligné qu’elle n’a eu pleinement
connaissance des faits de l'espèce que le 24 février 1999 et qu’elle a
depuis lors poursuivi ses démarches diplomatiques;

Considérant que, aux termes du paragraphe 1 de l’article 75 du
Règlement de la Cour, celle-ci «peut à tout moment décider d’exa-
miner d’office si les circonstances de l'affaire exigent l'indication de
mesures conservatoires que les parties ou l’une d'elles devraient
prendre ou exécuter»; qu’une telle disposition figure en substance

? LuGrand ( Allemagne c. Etats-Unis d'Amérique), mesures conservatoires, ordonnance
du 3 mars 1999, CEJ. Recueil 1999 (F), p. 13, par. 12.

* L'article 73 du Règlement de la Cour, que l'Allemagne a également invoqué, est libellé
comme suit:

«1. Une partie peut présenter une demande en indication de mesures conserva-
toires par écrit à tout moment de la procédure engagée en l'affaire au sujet de laquelle
la demande est introduite.

2. La demande indique les motifs sur lesquels elle se fonde, les conséquences éven-
tuelles de son rejet et les mesures sollicitées. Copie certifiée conforme de la demande
est immédiatement transmise par le greffier à la partie adverse. »

87
LAGRAND (OP. DISS. BUERGENTHAL) 550

dans le Règlement depuis 1936 et que, si la Cour n’a pas, à ce jour,
fait usage du pouvoir que cette disposition lui confère, celui-ci n’en
apparaît pas moins bien établi: que la Cour peut user de ce pouvoir
qu'elle ait ou non été saisie par les parties d’une demande en indica-
tion de mesures conservatoires: que, en pareille hypothèse, elle peut,
en cas d'extrême urgence, procéder sans tenir d’audience: et consi-
dérant qu'il appartient à la Cour de décider dans chaque cas si, au
vu des particularités de l'espèce, elle doit faire usage dudit pouvoir».

7, La Cour a rendu son ordonnance quatre heures seulement avant
l'heure prévue pour l'exécution de Walter LaGrand, qui devait avoir lieu
dans l'Etat de l’Arizona. Les autorités des Etats-Unis ne disposaient donc
que de très peu de temps pour examiner l’ordonnance et y donner suite
avec, compte tenu de sa gravité, la pondération requise tant en vertu du
droit américain et de la pratique constitutionnelle régissant les relations
entre la fédération et les Etats fédérés qu'en vertu du droit international.
I] faut toutefois noter que l’Allemagne a présenté à la Cour des demandes
portant sur un ensemble d'éléments de fait qui imposaient d’agir immé-
diatement pour sauver la vie d’un être humain, lequel aurait été privé des
droits que lui reconnaissait le droit international. Vu ces circonstances,
on peut difficilement reprocher à la Cour d’avoir rendu l'ordonnance
selon les modalités adoptées. En revanche, rien ne justifie de la part de
l'Allemagne d’avoir attendu la dernière minute pour demander l’ordon-
nance. Cela est d’autant plus vrai que — on le voit bien aujourd’hui —
les raisons invoquées par l'Allemagne pour justifier le dépôt tardif de sa
demande ne résistent pas à l’analyse. Comme il sera démontré plus loin,
ce dépôt tardif a gravement lésé les Etats-Unis dans la défense de leurs
droits devant la Cour. À mon sens, ces circonstances doivent amener
aujourd’hui la Cour à déclarer la troisième conclusion irrecevable.

8. L'Allemagne a tenté de justifier le dépôt à la dernière minute de sa
demande en indication de mesures conservatoires en prétendant que,
jusqu'au 23 ou 24 février 1999, elle ignorait que les autorités de l’Etat de
l’Arizona savaient, au moins dès 1982 ou 1984, que les frères LaGrand
étaient des ressortissants allemands. Dans l'ordonnance qu'elle a rendue,
la Cour a donné à cet argument un poids considérable. C’est ce qui
ressort immédiatement de la façon dont elle évoque avec précision
la demande de l'Allemagne dans l'exposé des motifs de sa décision et ressort
aussi du contexte dans lequel la référence figure dans son ordonnance
(voir, plus haut, le paragraphe 6).

9. À supposer même que les motifs invoqués par l'Allemagne puissent
justifier le dépôt tardif de sa requête — ce qui est contestable —, il ressort
du dossier dont la Cour dispose aujourd’hui que l'Allemagne avait bel et

+ LaGrand ( Allemagne c. Etats-Unis d'Amérique), mesures conservatoires, ordonnance
du 3 mars 1999, CEJ. Recueil 1999 (1), p. 13, par. 19-21.

88
LAGRAND (OP. DISS. BUERGENTHAL) 551

bien à sa disposition, depuis 1993 au moins, les éléments d’information
quelle a prétendu ne pas avoir.

10. L'Allemagne a appris en 1992 que les LaGrand avaient été arrêtés
en 1982 puis jugés et condamnés en 1984. Selon elle, c’est par une visite
aux frères LaGrand, le 8 décembre 1992, qu’elle a commencé à intervenir
dans la présente affaire. Elle décrit à la Cour son action dans les termes
suivants:

«Par la suite, l'Allemagne a aidé, à la fois sur le plan financier et
logistique, les avocats des intéressés à enquêter sur leur enfance en
Allemagne, et à soulever la question de l’omission du défaut d'assis-
tance consulaire au cours de la procédure judiciaire. »° (Les italiques
sont de moi.)

Les actions judiciaires intentées par les avocats des LaGrand, en coor-
dination avec les fonctionnaires consulaires allemands, ont notamment
consisté à engager le 8 mars 1993 une procédure d’appel devant le tribu-
nal fédéral de prernière instance pour le district de l’Arizona. D’après
l'Allemagne, c’est «lors de cette procédure» que «les avocats ont invo-
qué pour la première fois le défaut d’assistance consulaire et la violation
de l’article 36 de la convention de Vienne sur les relations consulaires»°®.
A l'appui de leur thèse, les avocats ont produit le même jour devant le
tribunal fédéral de première instance les rapports présentenciels établis
en 1984 par les agents de mise à l'épreuve du comté de Pima, en Ari-
zona, dans le cadre de la détermination de la peine des frères LaGrand’.
Il était très clairement précisé dans chacun de ces rapports que les
LaGrand étaient des citoyens allemands®. Ces rapports avaient été com-
muniqués une décennie auparavant aux avocats de la défense qui en
avaient formellement accusé réception en audience publique le 12 décem-
bre 1984?.

11. Autrement dit, les avocats des LaGrand avaient à leur disposition
dès 1984, sinon avant, les éléments d’information contenus dans les rap-
ports présentenciels, notamment le fait que les autorités de l’Arizona
savaient dès le début des années quatre-vingt que les LaGrand étaient des
ressortissants allemands. Ces avocats ont produit les rapports présenten-
ciels devant le tribunal fédéral de première instance de l’Arizona, en mars
1993, dans le cadre de leur recours en habeus corpus pour le compte des
LaGrand. Dès lors, ces rapports étaient à la disposition de l'Allemagne
qui, comme nous l’avons vu, a fait valoir devant la Cour qu'elle avait
«aidé … les avocats des intéressés à soulever ... la question du défaut

5 Mémoire de l'Allemagne, vol. I, p. 11, par. 2.06.

6 Jbid., p. 12. par. 2.07.

7 Voir mémoire de l'Allemagne, vol. II, annexe 46, p. 1009.

8 Voir rapports présentenciels du 2 avril 1984 concernant Karl et Walter LaGrand,
mémoire de l’Allemagne, vol. II, annexe 2, p. 261 et 276.

% Voir mémoire de l'Allemagne, vol. II, annexe 8, p. 461-462.

89
LAGRAND (OP. DISS. BUERGENTHAL) 552

d'assistance consulaire» et «la violation de l’article 36 de la convention
de Vienne sur les relations consulaires» dans le cadre des actions inten-
tées en 1993 (voir, plus haut, le paragraphe 10).

12. Ces éléments font sérieusement douter du bien-fondé de la thèse
exposée devant la Cour par l’Allemagne, qui a justifié le dépôt tardif de
sa demande en indication de mesures conservatoires (le 2 mars 1999) en
expliquant qu'elle n'avait découvert que le 23 février 1999 seulement que
les autorités de l’Arizona étaient dès 1984 au courant de la nationalité
allemande des LaGrand. À supposer même que l'Allemagne ne fût pas au
courant de ces éléments de fait, rien ne vient justifier son ignorance
puisqu'elle soutient fermement être activement intervenue dans l'affaire
LaGrand et avoir collaboré avec les avocats des LaGrand après 1992, en
particulier en les aidant à soulever les questions liées à la convention de
Vienne.

13. Dans ses exposés oraux, l'Allemagne a répondu de la manière sui-
vante à l'argument des Etats-Unis selon lequel les rapports présentenciels
de 1984 permettaient de savoir à quelle date les autorités de l’Arizona
avaient appris que les LaGrand étaient des ressortissants allemands:

«la seule question qui se pose raisonnablement dans ce contexte est
celle de savoir si des fonctionnaires allemands ont eu accès facile-
ment ou non aux rapports présentenciels en 1992 ou par la suite.
Sans attribuer d'importance déterminante à ce point, nous pouvons
vous donner une réponse claire. Nous avons déposé devant la Cour
un mémorandum relatif à la question des rapports présentenciels en
l'affaire LaGrand. rédigé par le Federal Public Defender du district
de Arizona à la demande du consulat général d'Allemagne à
Los Angeles. Permettez-moi de résumer la teneur de ce mémoran-
dum: conformément à un règlement local de la cour supérieure du
comté de Pima, les rapports présentenciels concernant Karl et Wal-
ter LaGrand ont été conservés sous scellés et demeurent confidentiels
même après la condamnation. Lorsque le Federal Public Defender a
tenté de retrouver ces rapports en juin de cette année [1992], ceux-ci
sont restés introuvables. Comme l'écrit le Public Defender:

«L’employé du greffe de la cour supérieure chargé de la conser-
vation des pièces produites aux fins de l'administration de la
preuve a indiqué qu'il n’avait pas d'informations sur les rapports
présentenciels concernant l’un ou l’autre des frères LaGrand, ni
aucune idée de l'endroit où ces rapports étaient classés. I] semble
que les rapports en question ne figurent même pas dans le dossier
conservé au greffe de la cour supérieure.»

Monsieur le président, si l'autorité compétente des Etats-Unis elle-
même n'a pas réussi à retrouver ces rapports, est-il raisonnable
d'affirmer, comme le fait le contre-mémoire, que l'on a «du mal à
comprendre comment les fonctionnaires consulaires allemands ne
connaissaient pas déjà ces rapports»? Peut-on vraiment accuser un

90
LAGRAND (OP. DISS. BUERGENTHAL) 553

consulat étranger de négligence parce qu’il n’a pas réussi à se procu-
rer des documents que les autorités locales compétentes elles-mêmes
n'ont pas pu retrouver ?» !0

14. A la question posée par le conseil de Allemagne dans la dernière
phrase du paragraphe ci-dessus, il faut répondre par un «oui» clair et
net. Comme nous l'avons vu, les avocats des LaGrand avaient les rap-
ports présentenciels en leur possession et ils les ont produits devant le tri-
bunal fédéral de première instance en 1993. En outre, à supposer même
que ces rapports fussent confidentiels ou placés sous scellés après la
condamnation des LaGrand en 1984, ils sont tombés dans le domaine
public dès leur production devant le tribunal fédéral de première ins-
tance. Puisque l’Allemagne pouvait ainsi obtenir les rapports dès 1993, il
nest guère pertinent que le Public Defender, cité précédemment par
l'Allemagne, n’ait pas été en mesure, comme il le dit, semble-t-il, de les
trouver en 2000.

15. Il convient également de noter qu'entre 1992, date à laquelle l’Alle-
magne a été informée de la détention, du procés et de la condamnation
des LaGrand, et le début de 1999, date a laquelle elle a affirmé s’étre
rendu compte pour la première fois que les autorités de P Arizona savaient
depuis le début des années quatre-vingt que les LaGrand étaient de natio-
nalité allemande, l'Allemagne n’a jamais demandé au département d’Etat
des Etats-Unis d’enquéter sur le cas des LaGrand. En outre, en 1998, le
département d'Etat a expressément invité toutes les ambassades sises à
Washington à «porter à son attention tout manquement éventuel à l’obli-
gation de notification consulaire afin de pouvoir procéder à une enquête
et prendre les mesures voulues le cas échéant »!!. Une enquête de ce type,
si l'Allemagne l’avait demandée conformément à la pratique bien établie
dans ce genre d’affaires, aurait permis de déterminer à quelle date les
autorités de l’Arizona avaient eu connaissance de la nationalité des
LaGrand. De fait, cet élément d’information se trouve dans le rapport
établi par le département d’Etat à l'issue de l'enquête qu'il a lui-même
menée sur l'affaire en 1999-2000 !2.

16. Le manque de vigilance dont l’ Allemagne fait preuve pour vérifier
les faits qu’elle a invoqués afin de justifier le dépôt tardif de sa demande
en indication de mesures conservatoires a privé les Etats-Unis de la pos-
sibilité de faire valoir leurs moyens sur cette demande. Qui plus est, la
Cour n’avait dès lors plus guère d’autre choix que d'accepter tel quel
l'argument de ignorance plaidé par l'Allemagne puisque, faute de pou-
voir le présenter, les Etats-Unis n’ont pas eu la faculté de réfuter la thèse
de l'Allemagne sur ce point. La conduite de l’ Allemagne soulève ici des

19 CR 2000/26, p. 38.

11 Contre-mémoire des Etats-Unis, p. 51, par. 61.

'2 Kari et Walter LaGrand: rapport d’enquéte sur les questions de notification consu-
laire, département d'Etat des Etats-Unis, 17 février 2000, contre-mémoire des Etats-Unis,
annexe 1, p. 7-8.

91
LAGRAND (OP. DISS. BUERGENTHAL) 554

questions analogues à celles que la Cour a traitées en l’affaire de la
Licéité de l'emploi de la force ( Yougoslavie c. Belgique), où la Yougo-
slavie a tenté d’invoquer une nouvelle base de compétence à un stade très
avancé de l’instance. Dans cette affaire-là, la Cour a dit ceci:

«Considérant que l’invocation par une partie d'une nouvelle base
de juridiction au stade du second tour de plaidoiries sur une demande
en indication de mesures conservatoires est sans précédent dans la
pratique de la Cour; qu'une démarche aussi tardive, lorsqu'elle n'est
pas acceptée par l’autre partie, met gravement en péril le principe du
contradictoire et la bonne administration de la justice; et que, par
suite, la Cour ne saurait, aux fins de décider si elle peut ou non indi-
quer des mesures conservatoires dans le cas d’espèce, prendre en
considération le nouveau chef de compétence dont la Yougoslavie a
entendu se prévaloir le 12 mai 1999. » 13

17. La justification que donne l'Allemagne du dépôt tardif de sa
demande, et qui, comme il ressort des éléments dont la Cour dispose
aujourd'hui, s'appuie sur de fausses allégations, a conduit la Cour à
rendre une décision «[mettant] gravement en péril le principe du contra-
dictoire et la bonne administration de la justice». Ce résultat, comme nous
l'avons vu, découle du manque de vigilance de l'Allemagne, lequel auto-
rise à lui seul à tenir la conclusion formulée pour irrecevable à raison des
motifs exposés par la Cour en l'affaire Yougoslavie c. Belgique que je
viens de citer.

18. En examinant la question de la recevabilité de la troisième conclu-
sion de l'Allemagne, la Cour est parvenue à la conclusion suivante
(par. 57):

«La Cour reconnaît que l'Allemagne peut être critiquée pour la
manière dont l'instance a été introduite et pour le moment choisi
pour l’introduire. La Cour rappelle toutefois que, tout en étant cons-
ciente des conséquences de l'introduction de l'instance par l'Alle-
magne à une date si avancée, elle n’en a pas moins estimé approprié de
rendre son ordonnance du 3 mars 1999, un préjudice irréparable
semblant imminent. Dans ces conditions, la Cour estime que l’Alle-
magne est en droit de se plaindre aujourd’hui de la non-application,
alléguée par elle, de ladite ordonnance par les Etats-Unis. En consé-
quence, la Cour conclut que la troisième conclusion de l'Allemagne
est recevable. »

19. Je n’ai rien à redire quand la Cour estime que, vu l’imminence du
«préjudice irréparable» en l'espèce, il était «approprié» de rendre l'ordon-
nance du 3 mars 1999 sur la base des éléments de fait dont elle avait
connaissance à ce moment-là. Mais il ne n’ensuit pas, contrairement à ce
que dit la Cour, que, «[{djans ces conditions ... l'Allemagne est en droit de

13) Mesures conservatoires, ordonnances du 2 juin 1999, C1J. Recueil 1999 (1), p. 139,

par. 44.

92
LAGRAND (OP. DISS. BUERGENTHAL) 555

se plaindre aujourd'hui de la non-application, alléguée par elle, de ladite
ordonnance par les Etats-Unis». Que la Cour ait estimé approprié de
rendre l’ordonnance n’emporte pas nécessairement la recevabilité de la
troisième conclusion de l'Allemagne dès lors que les raisons invoquées
par l'Allemagne pour justifier son dépôt tardif ne résistent manifestement pas
à lanalyse. Il est regrettable que la Cour ait omis d’aborder cette ques-
tion car elle a une incidence directe sur la recevabilité de la troisième
conclusion de l'Allemagne.

20. La négligence de l'Allemagne a eu d’autres conséquences préjudi-
ciables aux Etats-Unis, s'agissant de l'ordonnance du 3 mars 1999. Dans
sa demande en indication de mesures conservatoires, l'Allemagne a prié
la Cour de rendre une ordonnance dont le libellé suit mot pour mot celui
de l'ordonnance rendue le 9 avril 1998 dans l’affaire Breard'*. Lorsque la
Cour suprême des Etats-Unis a examiné l'ordonnance Breard, le Solicitor
General des Etats-Unis a expliqué pour quelles raisons, aux yeux du gou-
vernement, cette ordonnance n’avait pas force obligatoire. Il a évoqué
trois points a cet égard. Il a d’abord rappelé que «les juristes [étaient]
profondément divisés sur cette question (voir Restatement (Third) of
Foreign Relations Law of the United States, par. 903, note 6, p. 369 et
370 (1986))» et que «{l]Ja thèse la plus solide [était] qu’une telle ordon-
nance n'a pas un caractère obligatoire» !>. Le Solicitor General a ensuite
cherché a démontrer, par une analyse de l’article 41 du Statut de la Cour,
pourquoi il s’agissait de la thése la plus solide. Le deuxieme argument
avancé par le Solicitor General pour démontrer le caractère non obliga-
toire des ordonnances visées à l’article 41 du Statut de la Cour était le
suivant:

«la C.I.J. elle-même n’a jamais conclu que des mesures conserva-
toires s'imposent aux parties à un différend. La C.I.J. a indiqué des
mesures conservatoires dans sept autres affaires dont nous avons
connaissance. Dans la plupart de celles-ci, le défendeur n'a pas
considéré comme obligatoire l'ordonnance en indication de mesures
conservatoires. » '°

Enfin, le Solicitor General a fait valoir que, «même si les parties à une
affaire dont est saisie la C.I.J. [étaient] tenues d’obtempérer à une ordon-
nance en indication de mesures conservatoires» !?, l'ordonnance en
l'affaire Breard n'était pas libellée en des termes impératifs. La Cour
suprême des Etats-Unis a suivi l'avis du Solicitor General en refusant le

4° Convention de Vienne sur les relations consulaires {Paraguay c. Etats-Unis
d'Amérique), mesures conservatoires, ordonnance du 9 avril 1998, C.LJ. Recueil 1998,
p. 258, par. 41 (1).

'S Mémoire soumis par les Etats-Unis à titre d’amicus curiae, Republic of Paraguay v.
Gilmore, mémoire de Allemagne, vol. Il, annexe 34, p. 737.

16 Jhid.. p. 738.

17 Jbid., p. 739.

93
LAGRAND (OP. DISS. BUERGENTHAL) 556

sursis à l’exécution qui s’imposait aux termes de l’ordonnance rendue par
la Cour internationale de Justice en cette affaire '*.

21. L'Allemagne savait que la position du gouvernement des Etats-
Unis était, de manière générale, que les ordonnances en indication de
mesures conservatoires rendues par la Cour n’ont pas force obligatoire et
elle savait, en particulier, comment ils interprétaient l’ordonnance Breard.
Or, moins d’un an plus tard, l'Allemagne a prié la Cour de rendre une
ordonnance libellée précisément dans les mêmes termes au lieu de sollici-
ter une ordonnance qui aurait fourni aux autorités des Etats-Unis des rai-
sons juridiques de réexaminer leur position sur le caractère obligatoire de
ces ordonnances. Cette omission de l'Allemagne aurait été moins grave
s'il y avait eu en l'espèce une audience au cours de laquelle les Etats-Unis
auraient pu faire valoir leur position devant la Cour, Mais, comme nous
l'avons vu, il a été impossible de tenir des audiences parce que l’Alle-
magne a déposé sa demande trop tardivement.

22. On comprend donc mal ce que l'Allemagne cherchait à obtenir par
sa demande en indication de mesures conservatoires du 2 mars 1999. Elle
ne pouvait certainement pas s'étonner de voir les Etats-Unis adopter à
l'égard de l'ordonnance demandée la même position que celle qu'ils
avaient prise à l'égard de l'ordonnance Breard du 9 avril 1998. L’ordon-
nance demandée par l'Allemagne le 2 mars 1999 n’aurait fourni aux auto-
rités des Etats-Unis aucun fondement juridique autorisant le Solicitor
General à revenir sur la position officielle que celui-ci avait adoptée
moins d’un an auparavant. Que le Solicitor General revienne sur sa posi-
tion antérieure en l’absence d’une telle justification aurait été sans précé-
dent. En outre, et c'est encore plus important, la Cour elle-même n'avait
pas entre-temps clarifié sa position sur ce point. Aussi l'Allemagne a-t-
elle manqué au devoir élémentaire d'équité dont elle était tenue vis-à-vis
des Etats-Unis, vu les circonstances de l’espèce, lorsqu'elle a prié la Cour
d’agir d'office, sans tenir d’audiences, et de rendre une ordonnance iden-
tique à celle qui avait été rendue en l'affaire Breard. Il est vrai, certes,
qu'une partie à une instance devant cette Cour, comme devant toute juri-
diction, doit supporter les conséquences d’avoir présumé à tort, comme
on le voit rétrospectivement, qu'une certaine ordonnance n’a pas force
obligatoire et d’être tenue pour responsable de la violation qui en résulte.
Mais cela n’exonére pas l’Allemagne de la responsabilité qu’elle encourt
pour avoir adopté une stratégie contentieuse préjudiciable aux Etats-
Unis.

23. Je résume: il a été établi que les motifs invoqués par l'Allemagne
pour justifier le dépôt tardif de ses demandes n'étaient pas fondés. De
fait, on voit bien aujourd’hui que Allemagne n'avait aucune raison vala-
ble de ne pas saisir la Cour de sa demande en indication de mesures
conservatoires au moins un an ou deux auparavant, voire bien plus tôt.

(8 Breard v. Greene, Republic of Paraguay v. Gilmore, S. Ct., vol. 118, p. 1352 (1998),
International Legal Materials (1998), vol. 37, p. 829.

94
LAGRAND (OP. DISS. BUERGENTHAL) 557

Toujours est-il que ce dépôt tardif a eu pour conséquence d'empêcher les
Etats-Unis de faire valoir en temps opportun leurs moyens sur cette
demande en indication de mesures conservatoires de l’Allemagne.
L'absence d'audience a également privé les Etats-Unis de la possibilité
d’examiner la question du caractère obligatoire des ordonnances de la
Cour et de leur effet sur les normes juridiques des Etats-Unis. Qui plus
est, l'Allemagne a prié la Cour de rendre une ordonnance dont elle avait
tout lieu de penser que les Etats-Unis la considéreraient comme non obli-
gatoire, et donc comme non exécutoire: c'était peut-être là le but recher-
ché, sinon cette stratégie contentieuse s’explique fort mal.

24. En conséquence, j'estime que la démarche suivie par l’Allemagne
pour faire adopter l'ordonnance du 3 mars 1999 équivaut a une faute
procédurale préjudiciable aux intérêts des Etats-Unis en tant que partie à
la présente instance. Une telle faute constitue un motif suffisant — impé-
rieux, à mon avis — pour déclarer irrecevable la troisième conclusion de
l'Allemagne.

(Signé) Thomas BUERGENTHAL.

95
